Citation Nr: 1509262	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2013, which granted a motion vacating a June 2012 Board decision as to the low back, left knee, and left ear hearing loss issues and remanding those matters for additional development.  It was noted that the asthma and PTSD issues had been remanded by the Board in June 2012.  The issues on appeal initially arose from rating decisions in February 2006 and August 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board for additional development in November 2013.  

In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in January 2014 the Veteran revoked the power of attorney he had previously appointed to a service organization and stated that he would represent himself.  In June 2014, he appointed another service organization as his representative, but in February 2015 he revoked that power of attorney.  Although correspondence received by VA in December 2014 requesting a status update was co-signed by the Veteran and a "veterans advocate", there is no indication the Veteran had appointed or wished to appoint the advocate as his representative.  Therefore, the Veteran is considered to be representing himself in the matters presently on appeal.

The issues of entitlement to service connection for left ear hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic low back disability was not manifest during active service, arthritis of the lumbar spine was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbar strain is a result of his active service.

2.  A chronic left knee disability was not manifest during active service, arthritis of the knee was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed left knee strain is a result of his active service.

3.  Asthma was not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's asthma is a result of his active service.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred, nor is one presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A chronic left knee disability was not incurred, nor is one presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Asthma was not incurred in active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in November 2004.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claims.  The Veteran was notified of the records VA obtained, of the efforts made to obtain records, of the action to be taken by VA with respect to the claims, and that he was ultimately responsible for providing evidence in support of his claims.  Pursuant to the Court's July 2013 order, the Board remanded the case for additional development including further VA assistance in obtaining copies of medical records from the Daytona Beach, Florida, VA Outpatient Clinic.  Subsequently, the AOJ obtained copies of VA outpatient treatment records from VA facilities in Tampa, Gainesville, and Orlando and received a negative response in June 2014 from the Daytona Beach VA Outpatient Clinic for treatment records from 1990.

The development requested on remand as to the issues addressed in this decision has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations as to these issues.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

As indicated above, the Veteran was afforded a personal hearing in January 2008.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative joint disease (as arthritic disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A) Low Back Disorder

The Veteran contends that his low back disorder is due to constantly carrying heavy weapons, including mortars, in service.  He filed his claim in October 2004.

The Veteran's DD Form 214 shows that he served as a mortarman for three years and four months.  His duties involving the carrying of mortars and mortar firing equipment are conceded.  His assertion of carrying heavy weapons is thereby deemed credible.  38 U.S.C.A. § 1154(a).  However, and rather significantly, his service treatment records do not reflect any complaints, findings, or diagnoses of a low back disorder.  He also denied having recurrent back pain during his March 1988 separation examination and an examination at that time revealed a normal spine.  Records dated in June and August 1989 associated with reserve service also reflect no problems with the low back.  He was cleared for active duty training on both of those occasions. 

Thus, neither the treatment records from active service nor the treatment records dated through August 1989 from Reserve service show that a low back disorder had its onset in service or within one year thereafter.

Correspondence indicating low back problems first appears in an August 2004 letter from a private physician noting that the Veteran had been having low back discomfort and was presently being evaluated.  The Board observes that this is over 16 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A December 2004 letter from a private chiropractor reflects that the Veteran was evaluated earlier that month and dated the onset of his back symptoms to service in 1984 due to the constant and repetitive lifting of mortar tubes and base plates.  A magnetic resonance imaging (MRI) scan of the lumbar spine reportedly showed degenerative disc disease.  Given the above, the chiropractor opined that the Veteran's low back disorder was related to service.  He subsequently reiterated his opinion in letters dated in April 2008 and April 2010.  No comments were given with respect to the stresses and strains presumably involved with the Veteran's over 15 year history of working as a police officer, including work as a motorcycle police officer.

VA treatment records dated in February 2005 reference the Veteran's report of low back pain that started in service and that a recent private MRI study revealed bulging discs and degenerative joint disease.  A June 2009 report noted that about two months earlier the Veteran had developed low back pain radiating to the left lower extremity after lifting a pipe while working in construction.  The examiner noted that X-ray and MRI studies were normal, but that the Veteran had a report from his chiropractor stating he had disc bulges.  Diagnoses of low back pain with left lower extremity radicular symptoms and myofascial pain syndrome were provided.  A subsequent June 2009 report noted a diagnosis of low back pain onset in 1984, and noted the Veteran had retired from employment as a police officer and was recently released from a construction job due to back strain.  The diagnosis at that time was acute low back pain.  


A June 2009 letter from a private chiropractor reflects that the Veteran had been a patient since February 2005, with a history of care with another chiropractor for a few treatments.  The chiropractor also noted the Veteran's report of first noticing low back pain after a 1984 incident in service lifting some ruck sacks that strained his back.  It was further noted that lumbar radiographs and a lumbar spine MRI revealed some degenerative bulging and thinning at L5-S1 and L5-L4.  The chiropractor then opined that the Veteran's condition "could" have been initially injured in 1984 during the ruck sack incident in service.

On VA examination in October 2009 the Veteran reported a history of recurrent low back pain after lifting packs and mortars during service in 1984.  The examiner noted that a May 2009 VA MRI of the lumbar spine was negative.  In a June 2010 report, the VA examiner noted that the claims file had been made available and reviewed, and found that the Veteran's lumbar strain was not caused by or a result of his time in service.  The examiner noted the December 2004 letter from the chiropractor showing that an MRI indicated degenerative disc disease, but observed that the MRI report was not included in the claims file and that the findings did not correlate with the May 2009 VA MRI findings.  The examiner then explained that the service treatment records did not reveal any back injuries or complaints of back pain and that a separation examination did not list back pain as a complaint or show any abnormal findings in relation to the back.  The examiner noted the medical evidence of record dates the onset of the Veteran's low back problems to late 2004.

Given the above, the Board finds that the Veteran's low back disorder is not related to any incident of service.  A chronic low back disability was not manifest during active service, arthritis of the lumbar spine was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbar strain is a result of his active service.  The medical evidence of record dates the onset of his low back problems to 2004.  Recognition is given to the private chiropractor opinions that the low back disorder is related to the Veteran's in-service duties as a mortarman.  Those opinions cite the Veteran's reported history and symptomatology as rationale for his opinion.  However, the Board notes that the service treatment records do not document any problems with the low back, and that there is no objective medical evidence documenting treatment until many years thereafter.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

The Board finds the Veteran's claimed history of low back symptomatology since service is inconsistent with the evidence of record, including service department reports at separation and during reserve service.  His statements as to these matters are not credible.  There is also no indication that the private chiropractor opinions considered, or were aware of, the Veteran's post-service work injury in 2009, and these opinions are found to have been based upon an inaccurate factual predicate.  Such would essentially negate the probative value of the private chiropractor's opinions.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  A June 2009 VA treatment report also noted a diagnosis of low back pain onset in 1984, but provided a diagnosis at that time of acute low back pain, in essence, finding no indication of a chronic back disorder since 1984.

On the other hand, the October 2009/July 2010 VA examiner opined that the Veteran's present low back disorder is not related to service.  This opinion was based on the contemporaneous service treatment records, which contain no mention of low back problems.  The examiner also considered the findings of a full physical examination, which included a review of an MRI report.  The credible evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As this opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be greater probative value.  

In a May 2012 statement, the Veteran, through his representative at that time, asserted that VA's opinion was inadequate because the examiner offered a negative opinion based on a negative MRI and no in-service injury despite two private chiropractors citing to MRI evidence of degenerative disc disease and degenerative bulging of the lumbar spine.  The Board observes, as aptly noted by the October 2009/July 2010 VA examiner, that the reports of the private MRI studies are not of record.  Further, the report of the May 2009 VA MRI is included in the available VA medical records.  Moreover, with respect to such diagnostic tests, the recent test is more probative as to a current disability.  Regardless, as the examiner acknowledged that the Veteran has a current low back disorder, the Board finds that the examiner's opinion remains adequate and retains its probative value. 

The Board acknowledges the Veteran's assertion that he has had problems with his back since active service.  To the extent that he claims to have experienced continuous back pain since active service, such claims are found to be not credible.  His service treatment records, including the separation examination report, reflect no back problems.  His reserve treatment records are also silent in this respect.  Notations dated in June and August 1989 clearly indicate that the Veteran was cleared for active training duty after a physical examination was conducted.  There is no objective medical evidence of a back disorder before August 2004.

Consideration has been given to the Veteran's personal assertion that that his back disorder is related to this active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis and chronic spine disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as back pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that service connection for a low back disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim. 

B) Residuals of a Left Knee Injury

The Veteran contends that he injured his left knee in service in September 1984.  He filed his claim in October 2004.

A November 1984 service treatment record reflects complaints of left knee pain for the past month due to trauma from a mortar base plate.  Examination revealed minor swelling of the medial knee, negative drawer signs and McMurray test, and no crepitus.  X-rays were negative.  The diagnosis was minor medial collateral ligament strain.  Indocin, Ace bandage, and light duty for 7 days were prescribed. 

A December 1984 service treatment record reflects complaints of left knee problems with sharp pain after walking.  Examination revealed minor swelling of the medial knee, decreased range of motion with pain, and negative McMurray test and drawer signs.  The diagnosis was probable medial collateral ligament strain.  Motrin, Ace bandage, and light duty were prescribed. 

There are no further complaints of left knee problems during the remainder of the Veteran's service.  The veteran even denied having a "trick" or locked knee during his March 1988 separation examination and examination at that time revealed normal lower extremities.  June and August 1989 medical records from reserve service also reflect no problems with the left knee.

Although the Veteran sustained an injury to the left knee in service, a chronic left knee disability was not manifest during active service.  There is likewise no evidence that arthritis of the knee diagnosed within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed left knee strain is a result of his active service.  The first post-service indication of left knee problems appears in a June 2003 VA treatment note showing complaints of knee pain for several years.  At that time, the Veteran did not date the onset of his left knee problems to active service.  The Board reiterates that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

A December 2004 letter from a private chiropractor reflects that the Veteran was evaluated earlier that month and that he dated the onset of his left knee symptoms to service in 1984 related to the constant trauma of hitting the left knee against the mortar base plate while setting it in the ground.  Given this history, the chiropractor opined that the Veteran's left knee disorder is related to service.  He reiterated his opinion in April 2008 and April 2010.

On VA examination in October 2009 the Veteran reported a history of injuring the knee during service in 1984 when he slammed it on a base plate with gradual worsening since that time.  In a June 2010 report, after reviewing the claims file, the VA examiner stated that the Veteran's left knee strain is not caused by or a result of the in-service minor medial collateral ligament strain diagnosed in 1984.  The examiner explained that medical chronicity is not demonstrated as the separation examination revealed no complaints or abnormalities of the left knee and no post-service private medical records support a chronic nature of the condition.  The examiner noted the December 2004 letter from the chiropractor, but observed that the medical evidence of record dated the onset of the Veteran's current left knee problems to 2004.

Given the above, the Board finds that the Veteran's left knee disorder is not related to any incident of service.  The medical evidence of record dates the onset of his left knee problems to 2003, or at most to a few years prior to then.  Although a private chiropractor has opined that the left knee disorder is related to the Veteran's in-service duties as a mortarman, the Board notes that the service treatment records do not document a chronic left knee disorder.  Further, as the veracity of the Veteran's history of continuity of symptomatology is questionable, the chiropractor's reliance on that history in rendering his opinion is substantially weakened. 

On the other hand, the October 2009/July 2010 VA examiner has opined that the Veteran's left knee disorder is not related to the in-service injury.  This opinion was based on the contemporaneous service treatment records, which show an injury to the left knee with two treatment visits but no subsequent mention of left knee problems, including during his separation examination.  As this opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be of greater probative value. 

In a May 2012 statement, the Veteran's representative asserted that the examiner's opinion was inadequate because the examiner failed to consider the July 2003 VA treatment note showing complaints of left knee pain for several years.  However, the Board finds the examiner acknowledged the Veteran's reported history of injuring the left knee during service with gradual worsening since, but noted the absence of complaints during the remainder of the Veteran's active service as well as for many years thereafter.  Moreover, the Veteran did not date the onset of his left knee problems to active service at that July 2003 visit.  Although the examiner stated that the left knee problems began in 2004, this error results in a difference of only several years - not decades as is required in this case - in the date of onset of the left knee disorder.  The Board finds that the October 2009/July 2010 VA examiner's opinion remains adequate and retains its probative value. 

The Board acknowledges the Veteran's assertion that he has had problems with his left knee since active service.  To the extent that he is claiming to have experienced continuous left knee pain since active service, he is not found to be credible.  His service treatment records only reflect two visits for the left knee in late 1984, his 1988 separation examination report reflects normal lower extremities, and reserve treatment records show no problems within one year of active service.  There is no medical evidence of a left knee disorder after discharge until June 2003.  Although the June 2003 VA treatment note reflects a several-year history of left knee problems, it in no way indicates that he has had problems since separation from active service.  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  The preponderance of the evidence is against the Veteran's claim.

C) Asthma

The Veteran contends that he has asthma as a result of breathing fumes from a coal burning heater during active service.  He filed his claim in October 2004.

Service treatment records dated in December 1984 show the Veteran complained of sore throat, congestion, weakness over one week.  An examination revealed the throat was red with adenopathy, but that the lungs were clear.  The diagnoses included upper respiratory infection and tonsillitis.  He was also treated for an upper respiratory infection in December 1985.  A March 1988 separation examination revealed a normal clinical evaluation of the lungs and chest.  The Veteran denied having had asthma or shortness of breath in his March 1988 report of medical history.  

In correspondence dated in August 2004 L.M.K, M.D., reported the Veteran had been her patient since November 2002 and that he reported a history of chest tightness and respiratory difficulties since 1988.  It was noted that a pulmonary function test (PFT) in November 2002 revealed a mild obstruction.  

VA treatment records dated in June 2003 included a diagnosis of asthma without opinion as to etiology.  Subsequent records show continued treatment for asthma.

In correspondence dated in December 2004 the Veteran's chiropractor noted a past medical history remarkable including for asthma, which appeared to pertain to his military service between 1984 and 1988.  It was further noted that the onset of asthma appeared to relate to residing in metal huts with coal burning stoves and inadequate ventilation for six months or more at a time during his military service.  

VA examination in March 2011 included a diagnosis of asthma.  It was noted the Veteran asserted his asthma was incurred as a result of exposure to a coal burning stove during active service.  He also reported that after service he had been exposed to exhaust fumes, heat, and other environmental factors in his employment as a motorcycle police officer.  In a June 2011 addendum report the examiner found there was no evidence to support the Veteran's claim that his respiratory condition started on active duty and that his current pulmonary function tests were basically normal.  In a July 2012 report the examiner summarized the pertinent evidence of record and found there was no evidence of respiratory problems in service, no evidence of chronicity, and no medical documentation to support his claim.  It was noted he had post-service environmental exposure for over 17 years and that PFT findings in 2011 were relatively normal.  There was no change to her previous opinion.  The examiner summarized the private medical opinions of record and, specifically addressing the opinion of the Veteran's private chiropractor, noted that it would have been difficult for someone with alleged severe respiratory problems since 1988 to function as a police officer.  She found, in essence, that had the Veteran had severe respiratory problems since 1988 he would not have been able to tolerate being employed as a motorcycle police officer.  

Based upon the evidence of record, the Board finds that asthma was not manifest during active service and that the preponderance of the evidence fails to establish that the Veteran's diagnosed asthma is a result of his active service.  The July 2012 VA opinion is persuasive that there was no evidence of asthma in service and no probative evidence of severe respiratory problems for many years after service.  The opinion is shown to have been based upon a thorough examination, to have included review and consideration of the pertinent evidence of record, and to have provided adequate rationale for the opinions.  

The Veteran contends that he developed asthma as a result of fumes from a coal burning stove during active service and that his respiratory problems continued after his discharge from active service.  Asthma is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson, 581 F.3d 1313; Woehlaert, 21 Vet. App. at 462.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board notes that an August 2004 private medical statement reported that a November 2002 PFT showed the Veteran had a mild respiratory obstruction at that time, but that he had reported a history of chest tightness and respiratory difficulties since 1988.  A December 2004 statement from the Veteran's private chiropractor also noted a past medical history of asthma that appeared to relate to his having residing in metal huts with coal burning stoves and inadequate ventilation for six months or more at a time during his military service.  The Board finds that exposure to coal burning stoves in service may be conceded as consistent with service, but that the Veteran's reports as to having the onset of asthma or respiratory problems that began during or soon after service to be not credible.  

Significantly, the Veteran's March 1988 separation examination revealed a normal clinical evaluation of the lungs and chest and denied having had asthma or shortness of breath in his March 1988 report of medical history.  Reserve service reports immediately after active service are similarly negative for any indication of a respiratory problem.  Although the evidence demonstrates a mild obstruction in November 2002, there is no credible evidence of respiratory difficulties that had persisted since 1988.  Such reports are inconsistent with the medical evidence contemporaneous to service.  

The Board acknowledges that the Veteran's chiropractor has asserted that the Veteran's asthma "appeared" to be related to exposure to coal burning stove fumes in service, but that no scientific or medical rationale for that opinion was provided.  That opinion is found to be equivocal and unsupported by sufficient rationale and to be not probative as to etiology.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (VA has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The July 2012 VA examiner's opinion in this case is persuasive.  For these reasons, the Board finds the Veteran's service connection claim for asthma must be denied.  The preponderance of the evidence is against his claim.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for residuals of a left knee injury is denied.

Entitlement to service connection for asthma is denied.


REMAND

Although the issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD, and left ear hearing loss were previously remanded, a review of the record reveals that additional development is required.  The November 2013 remand instructions included that the Veteran be requested to provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private psychiatric treatment records from Dr. Gay.  Although the Veteran provided this form in January 2014, there is no indication of any subsequent VA action as to this matter and a review of the record does not show the treatment records were obtained.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the vacated June 2012 decision denied service connection for left ear hearing loss based upon the absence of evidence of a disability for VA compensation purposes, but that VA treatment records subsequently obtained include an October 2013 audiology report including a diagnosis of left ear sensorineural hearing loss.  Although the audiology findings demonstrate a disability for VA compensation purposes, no opinion as to etiology was provided.  Therefore, the Board finds that additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate all pertinent inpatient and outpatient VA treatment records since July 2014.

2.  The AOJ must assist the Veteran in obtaining the private psychiatric treatment records from Dr. Gay as identified in his January 2014 VA Form 21-4142.

3.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of his claimed left ear hearing loss.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


